                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED FOOD & COMMERCIAL
WORKERS’ UNION, LOCAL NO. 293,
                                                                    8:18CV466
                         Plaintiff,

           v.                                                         ORDER

NOAH’S ARK PROCESSORS, LLC,

                         Defendant.

       This matter is before the Court on plaintiff United Food & Commercial Workers’
Union, Local No. 293’s (the “union”) “Third Motion for an Order to Show Cause Why
Defendant Noah’s Ark Processors, LLC [(“Noah’s Ark”)] Should Not Be Held in
Contempt” (Filing No. 57). On December 12, 2019, the Court held a hearing attended by
counsel and the principals for both parties to address the central issue identified in the
union’s motion—the parties ongoing inability to develop a reasonable orientation schedule
as required by this Court’s prior orders. In accordance with the Court’s rulings from the
bench at that hearing,

       IT IS ORDERED:
       1.       The union’s Third Motion for an Order to Show Cause Why Defendant
                Noah’s Ark Processors, LLC Should Not Be Held in Contempt (Filing No.
                57) is denied.
       2.       The parties and their respective counsel shall meet and confer to develop a
                specific schedule to resume union orientation sessions for new hires and to
                conduct make-up sessions for existing employees as required by the
                arbitration award and this Court’s prior orders.
       3.       The parties shall submit a joint schedule to the Court no later than 6:00 p.m.
                on December 18, 2019, which schedule shall include the time and location
                of at least one orientation session every other week for the next ten months. 1


       The ten-month time period is set at random by the Court with the expectation that
       1
the backlog of union orientations will be disposed of by then. A more tailored approach
      4.     Noah’s Ark shall provide the union with an updated list of employees one
             week before each scheduled session.
      5.     Every employee scheduled to attend an orientation session must present
             themselves for the session but may voluntarily opt-out of attending the
             session and confirm that decision in writing on a form jointly developed by
             the parties and maintained by the union.
      6.     Noah’s Ark shall be permitted to monitor the orientation sessions to ensure
             orientation sessions are confined to Noah’s Ark matters but shall not interrupt
             the union representatives or interject any information during the union’s
             presentation.
      7.     Failure to comply with this order could result in sanctions without further
             notice.


      Dated this 12th day of December 2019.

                                                BY THE COURT:



                                                Robert F. Rossiter, Jr.
                                                United States District Judge




was impossible, given that neither Noah’s Ark nor the union could even estimate the
number of hires who had not been oriented by the union. The establishment of a ten-month
schedule in no way absolves Noah’s Ark of its obligation to facilitate future orientation
sessions after that time.

                                            2
